Title: To John Adams from Benjamin Rush, 26 January 1790
From: Rush, Benjamin
To: Adams, John



Dear Sir
Philada Jany 26. 1790

Altho’ we differ in our Opinions About the Latin and Greek languages, and some Other matters of perhaps less consequence, yet we both agree in the propriety & duty of rewarding old & faithful servants of the public.  Mr And: Brown who will have the honor of delivering you this letter belongs to that class of worthy citizens.  He goes to new york to Solicit an Appointment Under the federal government.  He has fought—and suffered for his Country—and has been very instrumental in a news paper in circulating federal sentiments thro’ our state.  Your Attention to his views will much Oblige Dr Sir Your sincere Old friend
Benj Rush